EX-10.2

SOTHEBY’S
1998 STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(As Amended And Restated Effective May 7, 2007)

1. Adoption and Term. The Sotheby’s 1998 Stock Compensation Plan for
Non-Employee Directors (previously amended and restated effective May 5, 2005)
is hereby amended and restated effective May 7, 2007, the date of the 2007
Annual Meeting of Shareholders, having been previously approved by the Board of
Directors (the “Board”) of Sotheby’s, a Delaware corporation (“Sotheby’s”),
which assumed this Plan in 2006 pursuant to a merger with Sotheby’s Holdings,
Inc., a Michigan corporation, that originally adopted the Plan. The Plan shall
remain in effect until terminated or abandoned by action of the Board.

2. Purpose of the Plan. The purpose of the Plan is to promote the long term
growth and success of the Company by attracting, motivating and retaining
non-employee directors of outstanding ability and to promote a greater identity
of interest between the Company’s non-employee directors and its shareholders.
The Plan covers stock compensation only and does not include other amounts
receivable by non-employee directors, such as the cash portion of the annual
retainer, fees for attending meetings and reimbursement of expenses.

3. Administration. The Plan requires no discretionary action by any
administrative body with regard to any transaction under the Plan. To the
extent, if any, that questions of administration arise, these shall be resolved
by the Board. The Board may, in its discretion, delegate to the Chief Financial
Officer or other officer of the Company any or all authority and responsibility
to act pursuant to the Plan. The determination of the Board on all matters
within its authority relating to the Plan shall be conclusive. The Board shall
not be liable for any action or determination made in good faith with respect to
the Plan, and the Company shall indemnify and hold harmless the Board, the Chief
Financial Officer and any other party to whom the Board has delegated its
authority pursuant to this Section 3 from all losses and expenses (including
reasonable attorneys’ fees) arising from the assertion or judicial determination
of such liability.

4. Shares Subject to the Plan. The shares to be issued under this Plan shall be
shares of the Company’s authorized but unissued Common Stock, par value $0.10
per share (the “Common Stock”). Subject to adjustment for share subdivision,
consolidation, or other capital readjustment, the aggregate number of shares
reserved and available for issuance under the Plan is 300,000 shares of Common
Stock.

5. Stock Compensation. Each non-employee director (“Eligible Director”) shall
receive, as the equity portion of his or her annual retainer, an amount equal to
$35,000 payable in shares of the Company’s Common Stock (“Director Stock”). The
Director Stock shall be paid on a quarterly basis for services rendered from the
date of the Annual Meeting to the date of the following Annual Meeting (the
“Annual Period”). If an Eligible Director serves for less than the Annual
Period, the annual retainer and the number of shares of Director Stock payable
to such Eligible Director shall be prorated accordingly. For purposes of
determining the number of shares of Director Stock payable each quarter pursuant
to this Section 5, each quarterly sum of $8,750 ($35,000[¸]4) shall be divided
by the Fair Market Value of the Common Stock (as defined in Section 9) on the
business day immediately prior to the regular quarterly issuance date of the
Director Stock. Cash shall be paid in lieu of any fractional shares.

6. Deferral of Director Stock. An Eligible Director may elect to defer the
receipt of all or a portion of the Director Stock by making an election pursuant
to Section 7, in which case there shall be credited to the Eligible Director’s
Stock Unit Account (as defined in Section 8) a number of units equal to the
number of shares of Director Stock being deferred.

7. Election to Defer. Prior to the calendar year in which the Director Stock is
earned or, with respect to newly elected Eligible Directors, within 30 days of
such election, an Eligible Director may elect to defer (the “Deferral Election”)
part or all of the shares of Director Stock by submitting a deferral election
form (the “Deferral Election Form”) to the Chief Financial Officer, indicating
the



--------------------------------------------------------------------------------



percentage of shares of Director Stock to be deferred (the “Deferred Amount”).
Any Deferral Election (i) shall be in writing, (ii) shall be effective only with
respect to Director Stock which is earned in the calendar year after the
Deferral Election Form is received by the Chief Fnancial Officer, and (iii) may
not be revoked or changed during the calendar year with respect to which a
Deferral Election has been made. The Deferral Election shall be made in
accordance with procedures established by the Company and shall continue to
apply for future calendar years until superseded by a new election as provided
below. A Deferral Election may be superseded with respect to Director Stock
earned for any subsequent calendar year by submitting a new Deferral Election
Form to the Chief Fnancial Officer prior to the beginning of such calendar year;
provided, however, that (i) no revocation shall be effective to make any change
with respect to Deferred Amounts previously deferred; and (ii) any such Deferral
Election shall be irrevocable during the calendar year with respect to which the
Deferral Election has been made.

8. Stock Unit Account. An Eligible Director who defers the receipt of Director
Stock shall have credited to an account (the “Stock Unit Account”) a number of
units (the “Stock Units”) equal to the number of shares of Director Stock being
deferred. The Deferred Amount shall be credited as of the date on which the
Eligible Director becomes entitled to payment of the Deferred Amount in
accordance with Section 5. Stock Units shall have no voting rights.

9. Stock Units Credited With Dividends. If Stock Units exist in an Eligible
Director’s Stock Unit Account on a dividend record date for the Company’s Common
Stock, the Stock Unit Account shall be credited, on the dividend payment date
related to such dividend record date, with an additional number of Stock Units
equal to (i) the cash dividend paid on one share of Common Stock, multiplied by
(ii) the number of Stock Units in the Stock Unit Account on the dividend record
date, divided by (iii) the Fair Market Value of a share of Common Stock on the
dividend payment date. “Fair Market Value” means the closing price per share of
Common Stock on the New York Stock Exchange on the day before the relevant
dividend payment date.

10. Distributions. All amounts credited to an Eligible Director’s Stock Unit
Account shall be distributed on the first day of the calendar month following
the date of the Eligible Director’s termination of service on the Company’s
Board for any reason. All distributions from the Stock Unit Account shall be
made in a lump sum payment, and shall be in the form of a certificate for the
number of whole shares of Common Stock equal to the number of whole Stock Units
to be distributed and cash in lieu of any fractionalshare (determined by using
the Fair Market Value of a share of Common Stock on the date on which such
distributions are distributed, but if such date is not a business day, then on
the next preceding business day).

11. Designation of Beneficiary. An Eligible Director may designate, on the
Deferral Election Form, one or more beneficiaries to receive a distribution of
the Eligible Director’s Stock Unit Account under the Plan upon the Eligible
Director’s death, An Eligible Director may change his or her beneficiary
designation at any time by submitting a new Deferral Election Form to the
Company. If there is no designated beneficiary or no designated beneficiary
surviving at the Eligible Director’s death, the Eligible Director’s Stock Unit
Account shall be paid to the Eligible Director’s estate.

12. Compliance with Rule 16b-3 of the Securities Exchange Act. Transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under the Securities Exchange Act of 1934, as amended,
and in all events the Plan shall be construed in accordance with Rule 16b-3. To
the extent any provision of the Plan or action by the Board fails to so comply,
it shall be deemed null and void to the extent permitted by law and deemed
advisable by the Board.

13. Account Statements. Each Eligible Director shall be provided a copy of the
Plan, and, each Eligible Director who makes a Deferral Election shall receive,
not less frequently than annually, a statement reflecting the amounts credited
to the Eligible Director’s Stock Unit Account.

14. No Assignment or Alienation. The right of an Eligible Director, beneficiary
or any other person to the payment of Director Stock or of amounts credited to
the Stock Unit Account may not be assigned, transferred, pledged or encumbered
except by will or by the laws of descent and distribution,

2



--------------------------------------------------------------------------------

15. Amendment and Termination of the Plan. The Board may from time to time
suspend, discontinue, revise or amend the Plan in any respect whatsoever.

16. Delivery of Elections and Notices. Any and all notices or elections required
under this Plan shall be deemed adequately given only if in writing. All notices
and elections shall be deemed to have been properly given, if delivered by hand
or mailed, on the date of receipt shown on the delivery receipt or return
receipt, if delivered by Federal Express or similar expedited overnight
commercial carrier, on the date that is one Business Day after the date upon
which the same shall have been delivered to Federal Express or similar expedited
overnight commercial carrier, addressed to the recipient, with all shipping
charges prepaid, provided that the same is actually received by the recipient in
the ordinary course, and if sent by telecopier, on the date of confirmed
delivery. Elections and notices to the Company shall be directed to:

Sotheby’s
1334 York Avenue
New York, New York 10021
Attention: Chief Financial Officer

Notices to or with respect to an Eligible Director shall be directed to the
Eligible Director, or the executors, personal representatives or distributees of
a deceased Eligible Director, at the Eligible Director’s address on the records
of the Company.

17. Execution. To record the adoption of the Plan, the Company has caused the
execution hereof as of this 9th day of April, 2007.

SOTHEBY’S,
a Delaware corporation

By:

 

/s/ WILLIAM S. SHERIDAN

--------------------------------------------------------------------------------

William S. Sheridan

 

Its: Executive Vice President, Chief Financial
           Officer and Treasurer

3

--------------------------------------------------------------------------------